Citation Nr: 1133345	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to PTSD or service connected diabetes.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January and October 2007 rating decisions by the RO.  The Veteran perfected timely appeals.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD and entitlement to service connection for erectile dysfunction on a secondary basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his May 23, 2011, Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for sleep apnea.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

The record reflects that the Veteran perfected a timely appeal of the October 2007 rating decision that denied, inter alia, entitlement to service connection for sleep apnea.  Thereafter, at the May 23, 2011, Board hearing, the Veteran expressed his desire, on the record, to withdraw this claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for sleep apnea.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.


ORDER

The claim for entitlement to service connection for sleep apnea is dismissed.  


REMAND

The Board has determined that further development of the Veteran's psychiatric claim is warranted.  A July 2008 VA treatment record shows that the Veteran was diagnosed with PTSD, depression NOS, and anxiety NOS.  Thus, there is evidence that the Veteran has a current psychiatric disability.  

The Veteran has alleged that he currently suffers from PTSD as a result of his military service.  According to 38 C.F.R. § 3.304(f) (2011), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

With regard to the third PTSD criterion, 38 C.F.R. § 3.304 (f)(3) was recently amended and states that in the case of a noncombat Veteran, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case the Veteran's DD Form 214 does not indicate that the Veteran was engaged in combat for purposes of 38 C.F.R. § 3.304(d).  However, the Veteran's DD Form 214 does confirm that the Veteran received the Vietnam Service Medal with Bronze Star, Vietnam Campaign Medal with device 1960, and one O/S Bar.  Additionally, the claims file contains verification, by way of a CURR report, that the Veteran's unit sustained an enemy rocket which resulted in a wounded U.S. soldier.  As such, the Veteran's DD Form 214 and the CURR report verifies service in a location what would involve "hostile military activity."

In considering the Veteran's statements concerning his accounts of experiencing numerous fire fights and rocket attacks daily, within the purview of the new standard of 38 C.F.R. § 3.304(f)(3), the Veteran should be scheduled for a VA psychiatric examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current psychiatric disability, to include PTSD.

With respect to the Veteran's claim for service connection for erectile dysfunction as secondary to his service-connected diabetes or in the alternative as secondary to PTSD, the Board has determined that further development of the Veteran's claim is warranted as well.

The Veteran has contended that his service-connected diabetes has caused his erectile dysfunction.  In the alternative, the Veteran has contended that the medication that he takes for his psychiatric disabilities, fluoxetine, has caused his erectile dysfunction.  In support of this contention, the Veteran has submitted evidence which indicates that erectile dysfunction is one of the possible side effects from taking this medication.  

At his May 2011 Board hearing the Veteran testified that he currently suffers from erectile dysfunction.  In addition, a November 2007 letter from the Veteran's neurologist indicates that the Veteran has a long history of erectile dysfunction.  However, at the Veteran's August 2006 VA examination, the Veteran denied erectile dysfunction.  Thus, there appears to be conflicting evidence as to whether the Veteran currently suffers from erectile dysfunction and a medical examination and opinion is necessary in order to ascertain whether the Veteran has erectile dysfunction and whether it is related to his service-connected diabetes mellitus or his psychiatric condition.  
The Board notes that the Veteran is currently service connected for diabetes mellitus and however he is not service connected for a psychiatric disability (his claim for a psychiatric condition is still pending).  However, in the interest of efficiency, the examiner should opine as to whether there is a link between erectile dysfunction and the Veteran's psychiatric medication while rendering an opinion on the diabetes mellitus theory in order to avoid further remand.  

In addition, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for secondary service connection under the provisions of 38 C.F.R. § 3.310(b).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  Upon remand, the Veteran must be informed of the elements of a claim for secondary service connection under 38 C.F.R. § 3.310(b); and permitted the full opportunity to supplement the record as desired.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for secondary service connection under 38 C.F.R. § 3.310(b) and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.  

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran's claimed in-service stressor, i.e., his account of the actual exposure of his unit coming under fire while in Vietnam, is adequate to support a diagnosis of PTSD; and, if so, whether the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity.  The examiner is to be forwarded the claims file in its entirety for review in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and a comprehensive mental status evaluation and tests deemed as necessary. 

The examiner must offer an opinion addressing the following questions:

a.	 Does the Veteran meet DSM-IV criteria for a diagnosis of PTSD?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressor, i.e., his account of experiencing constant fire fights and rocket attacks?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity?

b.	Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from service in March 1973; or was such a disorder (other than PTSD) caused by any incident or event that occurred during service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale for any opinions should be provided.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the Veteran is suffering from erectile dysfunction.  The claims file must be provided to the examiner for review.  

Following all necessary testing, the examiner should provide opinion as to whether the Veteran manifests erectile dysfunction, and, if so, is requested to provide an opinion as to whether there is a 50 percent probability or greater that such disability was incurred as a result of service or was caused or aggravated by the Veteran's service-connected diabetes mellitus or his PTSD to include his taking of his psychiatric medication (fluoxetine).  

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


